 Case 2:17-cv-00302-JRG Document 17 Filed 12/17/19 Page 1 of 1 PageID #: 169



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

UNILOC USA, INC., UNILOC                            §
LUXEMBOURG S.A.,                                    §
                                                    §
                Plaintiffs,                         §
                                                    §
v.                                                  §
                                                    §
RIOT GAMES, INC.,                                   §   CIVIL ACTION NO. 2:17-CV-00275-JRG
                                                    §   (LEAD CASE)
                                                    §
NEXON AMERICA INC.,                                 §   CIVIL ACTION NO. 2:17-CV-00276-JRG
                                                    §   (MEMBER CASE)
                                                    §
SQUARE ENIX, LLC,                                   §   CIVIL ACTION NO. 2:17-CV-00302-JRG
                                                    §   (MEMBER CASE)
                Defendants.                         §

                                              ORDER

       Before the Court is Uniloc USA, Inc. and Uniloc Luxembourg S.A.’s (collectively,

“Uniloc”) Notice of Voluntary Dismissal of the Case as Moot (the “Notice”). (Dkt. No. 157.) In

the same, Uniloc dismisses the above-captioned actions pursuant to Fed. R. Civ. P. 41(a)(1)(A)
    .
(i). (Id. at 2.) Rule 41 gives a plaintiff the unilateral power to dismiss a case without a court order

by filing a notice of dismissal before the opposing party serves either an answer or a motion for

summary judgment. The dismissal is operative as of the time such notice is filed. Since no answer

or summary judgment has been filed in this case, Uniloc, properly dismissed the above-

captioned cases as moot and without prejudice with the filing of such Notice. In view of such

dismissal, the Clerk of Court is directed to CLOSE the above-captioned cases.

      So ORDERED and SIGNED this 17th day of December, 2019.




                                                           ____________________________________
                                                           RODNEY GILSTRAP
                                                           UNITED STATES DISTRICT JUDGE
